Exhibit 99.1 AMERICA PINE BIO-TECH, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY, AS PREDECESSOR) CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm3 Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Changes in Stockholders' Deficit 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 2 [LETTERHEAD OF ANTON & CHIA CERTIFIED PUBLIC ACCOUNTANTS] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders' of America Pine Bio-Tech, Inc. and Subsidiaries: We have audited the accompanying consolidated balance sheets of America Pine Bio-Tech, Inc. and Subsidiaries (the "Company") as of December 31, 2009 and 2008, and the consolidated related statements of operations, stockholders' deficit, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.
